Name: Commission Regulation (EEC) No 432/91 of 25 February 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: Africa;  foodstuff;  trade policy;  cooperation policy
 Date Published: nan

 26 . 2. 91 Official Journal of the European Communities No L 51 /5 COMMISSION REGULATION (EEC) No 432/91 of 25 February 1991 on the supply of various consignments of cereals as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 10 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community Article 1 Cereals shall be mobilized in the Community as Commu ­ nity food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12 . 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 51 /6 Official Journal of the European Communities 26. 2. 91 ANNEX I LOT A 1 . Operation 'No (') : 1078/90 2. Programme : 1989 3. Recipient : Angola 4. Representative of the recipient (2) : see Annex II 5. Place or country of destination : Angola 6. Product to be mobilized : Maize flour 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.7) 8 . Total quantity : 2 950 tonnes (5 000 tonnes of cereals) 9 . Number of lots : one (three parts : A 1 : 1 475 tonnes ; A 2 : 885 tonnes ; A 3 : 590 tonnes) 10 . Packaging and marking (4) (10) : see list published in OJ No C 216 of 14. 8 . 1987, p. 3 (under II B 2 (d)) : Additional markings on the packing in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : the Community market .12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient^7): A1 : Luanda ; A 2 : Lobito ; A3 : Namibe 15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  20. 4. 1991 18 . Deadline for the supply : 31 . 5. 1991 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 12. 3 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 26. 3 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 . 4  4. 5 . 1991 ) (c) deadline for the supply : 14. 6. 1991 22. Amount of the tendering security : ECU 5/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (5) : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles : telex : AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 28 . 2. 1991 , fixed by Commission Regulation (EEC) No 203/91 (OJ No L 23, 29. 1 . 1991 , p. 20) No L 51 /726. 2 . 91 Official Journal of the European Communities LOTS B and C 1 . Operation Nos ('): 1076 and 1077/90 2. Programme : 1989 3 . Recipient : Angola 4. Representative of the recipient (2) : see Annex II 5 . Place or country of destination : Angola 6 . Product to be mobilized : common wheat flour 7 . Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14 . 8 . 1987, p. 3 (under IIA.6) 8 . Total quantity : 3 650 tonnes (5 000 tonnes of cereals) 9 . Number of lots : two (Part B : 1 610 tonnes ; Part C : 2 040 tonnes) see annex II 10 . Packaging and marking (4) ( 10) : see list published in OJ No C 216 of 14. 8 . 1987, p. 3 (under II B 2 (d)) : Markings on the packing in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply :, free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient (8) : lot B (8) : Part B 1 : Lobito ; Part 2 : Namibe ; lot C (9) : Luanda 1 5 . Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Lot C : 1  20 . 4. 1991 ; Lot B : 1  20 . 5 . 1991 18 . Deadline for the supply : Lot C : 15 . 6 . 1991 ; Lot B : 15 . 7 . 1991 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 12 . 3 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 26. 3 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Lot C : 15. 4  4. 5 . 1991 ; Lot B 15 . 5  3. 6 . 1991 (c) deadline for the supply : Lot C : 15 . 6 . 1991 ; Lot B : 15 . 7 . 1991 22. Amount of the tendering security : ECU 5/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders Q : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles ; telex : AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 28 . 2. 1991 , fixed by Commission Regulation (EEC) No 203/91 , (OJ No L 23, 29 . 1 . 1991 , p. 20) No L 51 /8 Official Journal of the European Communities 26. 2 . 91 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer : Delegalo CEE  rua Rainha Ginga 6, Luanda (Tel . 39 30 38/39 13 39 ; telex (0091 ) 3397 DELCEE AN). (3) The successfull tenderer shall supply to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : r 235 01 32 236 10 97 235 01 30 236 20 05 (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2,226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (") The allocation of the quantities between the three destinations is subject to review. One destination may be cancelled and another chosen . The choice will remain open at the latest until the entry of the vessel into Angolan water (at Cabinda). The following rates of unloading are reported at present : Luanda : it may be hoped that between 1 00 and 400 tonnes will be unloaded per day. Vessels of 9 000 tonnes maximum. Lobito : unloading of between 200 and 600 tonnes per day. Vessels of 9 000 tonnes maximum. Namibe : unloading of between 100 and 300 tonnes per day. Vessels of 8 000 tonnes maximum. (8) The allocation of the quantities between the two destinations is subject to review. One destination may be cancelled and another chosen. The choice will remain open at the latest until the entry of the vessel into Angolan water (at Cabinda). The following rates of unloading are reported at present : Lobito : unloading of between 200 and 600 tonnes per day. Vessels of 9 000 tonnes maximum. Namibe : unloading of between 100 and 300 tonnes per day. Vessels of 8 000 tonnes maximum. (') The following rates of unloading are reported at present : Luanda : it may be hoped that between 100 and 400 tonnes will be unloaded per day. Vessels of 9 000 tonnes maximum. (10) The sacks must be ready-equipped with disposable slings. Maximum weight of sack sling : 1,5 tonnes. AN EX O II  BI LA G II  AN HA NG II  Ã A PA PT HM A II  A N N EX II  AN NE XE II  AL LE GA TO II  BI JL AG E II  AN EX O II D es ig na tio n de l lo te C an ti da d to ta ld el lo te (e n to ne la da s) To ta lm Ã ¦n gd e Ca nt id ad es pa rc ial es (e n to ne la da s) D el m Ã ¦n gd e (to ns ) B en ef ic ia ri o M od tag er Pa is de st in at ar io M od ta ge rla nd In sc rip ci Ã ³n en el em ba la je Em ba lla ge ns pÃ ¥ te gn in g Re pr es en ta nt e de l be ne fic ia rio M od ta ge re ns re pr Ã ¦s en ta nt P ar ti B ez ei ch nu ng de r P ar ti e Te ilm en ge n (in To nn en ) Em pf Ã ¤n ge r Be sti m m un gs la nd Au fsc hr ift au f de r Ve rp ac ku ng V er tre te r de s Be gÃ ¼ ns tig te n Ã § Ã ±Ã  Ã ±Ã º Ã Ã · Ã Ã ¹ Ã Ã ¼ Ã Ã  Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  Ã  Ã µÃ  Ã ¹Ã º Ã ­Ã  ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã µ Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) Ã  Ã ¹Ã º Ã ±Ã ¹ Ã ¿Ã  Ã Ã ¿ Ã  Ã Ã ½ Ã ´Ã µ Ã ¹Ã ¾ Ã · Ã µÃ Ã ¯ Ã Ã · Ã  Ã Ã Ã Ã º Ã µÃ Ã ±Ã  Ã ¯Ã ± Ã  Ã Ã º ÃÃ  Ã Ã  Ã  ÃÃ ¿ Ã  Ã Ã ¿ Ã Ã ´Ã ¹ Ã ºÃ ± Ã ¹Ã ¿ Ã Ã  Ã ¿Ã X Ã  Ã Ã ± Ã Ã Ã ¿ Ã ¿ Ã Ã ¹ Ã  Ã ¼ Ã ¿ Ã Re ci pi en t co un try L ot D es ig na tio n du lo t Pa rti al qu an tit ie s (in to nn es ) Q ua nt itÃ © s pa rti ell es (e n to nn es ) M ar ki ng s on th e pa ck ag in g In sc rip tio n su r l'e m ba lla ge Re pr es en ta tiv e of th e re ci pi en t Re pr Ã ©s en ta nt du bÃ © nÃ © fic ia ire (to ns ) G es am tm en ge de r P ar ti e (in To nn en ) Ã £Ã Ã ½Ã ¿ Ã »Ã º Ã ®| 7t oo Ã ³x tÃ ¬T a iri s ÃÃ ± Ã Ã  Ã ¹Ã ´ Ã ±Ã  (Ã  Ã µ tÃ  Ã ½Ã ¿ Ã Ã  ) To tal qu an tit y (in to nn es ) Q ua nt itÃ © to ta le du lo t (en to nn es ) Q ua nt itÃ to ta le de lla pa rti ta (in to nn el la te ) T ot al e ho ev ee lh ei d va n de pa rti j (in to n) Q ua nt id ad e to ta l (em to ne lad as ) Pa ys de sti na ta ire D es ig na zi on e de lla pa rti ta Q ua nt ita tiv i pa rz ial i (in to nn el la te ) Be ne fic iar y B Ã ©n Ã ©f ic ia ir e B en ef ic ia ri o Be gu ns tig de B en ef ic ia ri o Pa es e de st in at ar io Isc riz io ne su ll im ba lla gg io Ra pp re se nt an te de l be ne fic ia no A an du id in g va n de pa rti j D ee lh oe ve el he de n (in to n) Be ste m m in gs la nd Pa Ã ­s de st in at Ã ¡r io D es ig na Ã §Ã £ o do lo te A an du id in g op de ve rp ak ki ng In sc riÃ § Ã £o na em ba la ge m V er te ge nw oo rd ig er va n de be gu ns tig de Re pr es en ta nt e do be ne fic ia rio Q ua nt id ad es pa rc iai s (em to ne la da s) 2 95 0 A 1 : 1 47 5 A A cÃ § Ã £o n? 10 78 /9 0 / Fa rin ha de m ilh o / Co m un id ad e Ec on Ã ³m ica Eu ro pe ia Ed im ba U EE , M in is tÃ © rio do C om er ci o In te rn o, CP 14 04 ,L ua nd a (te l. 33 79 84 ) A 2 : 88 5 A ng ol a A ng ol a Ed im ba U EE , Lu an da 26. 2. 91 Official Journal of the European Communities No L 51 /9 A 3 : 59 0 1 61 0 B 1 : 1 17 0 B Ac Ã §Ã £ o n? 10 76 /9 0 / Fa rin ha de tri go / Co m un id ad e Ec on Ã ³m ica Eu ro pe ia Tr an sa pr o, Av . 4 de Fe vÃ ¨ re iro , PO Bo x 82 61 ,L ob ito ,A ng ol a (te l. 27 04 /5 ;t ele x 82 61 ) B 2 : 44 0 An go la A ng ol a Tr an sa pr o, N am ib e, A ng ol a (te l. 6 03 85  62 01 8) C 2 04 0 A ng ol a An go la Ac Ã §Ã £ o n? 10 77 /9 0 / Fa rin ha de tri go / Co m un id ad e Ec on Ã ³m ica Eu ro pe ia Tr an sa pr o, rÃ º a A m ilc ar Ca br al , nr 11 0, 2? an da r, PO Bo x 58 16 , Lu an da